526 So. 2d 223 (1988)
STATE ex rel. Kenneth HUGHES
v.
COURT OF APPEAL, FIRST CIRCUIT, State of Louisiana, 23rd Judicial District Court, Parish of Ascension.
No. 87-KH-1366.
Supreme Court of Louisiana.
May 20, 1988.

ON WRIT OF REVIEW
PER CURIAM.
The trial court erred in refusing to grant defendant post-conviction relief. Defendant, his attorney, and the former prosecutor all agree that there was a plea bargain struck in exchange for defendant's plea of guilty. Defense counsel who represented Hughes presented convincing evidence that the former assistant district attorney promised six year maximum sentence and that defendant relied upon that promise in agreeing to enter plea of guilty. The state offered no testimony or evidence to rebut defendant's claim and helped to corroborate defendant's assertion that there was a plea agreement. The seven year sentence violated the plea bargain and defendant is entitled to have his plea set aside.
The judgments of the court of appeal and trial court, which denied post-conviction relief, are reversed, defendant's guilty plea is vacated, and the case is remanded to the trial court for further proceedings.
GUILTY PLEA VACATED; REMANDED.